Exhibit 10.1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT is dated as of September 25, 2007 (this
"Agreement") among Fleming US Discovery Fund III, L.P. ("Fleming Fund I"),
Fleming US Discovery Offshore Fund III, L.P. ("Fleming Fund II" and, together
with Fleming Fund I, the "Sellers") and Hudson Technologies, Inc., a New York
corporation (the "Company").

WHEREAS, Fleming Fund I currently owns 3,642,664 shares of the common stock,
$.01 par value (the "Common Stock"), of the Company and Fleming Fund II
currently owns 583,185 shares of the Common Stock of the Company;

WHEREAS, pursuant to that certain Stock Purchase Agreement (the "Prior
Agreement"), dated as of June 28, 2007, between the Company and the Sellers, the
Company intended to purchase additional shares of the Common Stock of the
Company from the Sellers after the expiration of the Tender Offer (as defined in
the Prior Agreement) at the Tender Price (as defined in the Prior Agreement) in
accordance with Section 1.2 of the Prior Agreement; and

WHEREAS, the Company now desires to purchase from the Sellers and the Sellers
now desire to sell to the Company, 1,112,047 shares of the Common Stock of the
Company (the "Shares") at a purchase price of $1.12 per share, for a total
consideration of $1,245,492.00 in accordance with Section 1.1 below.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF STOCK

1.1 Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement, at the Closing (as defined herein):

(a) The Sellers shall sell to the Company, and the Company shall purchase from
each of the Sellers, the Shares designated on Schedule A at a purchase price per
share of $1.12.

(b) The Company shall pay to each of the Sellers, by wire transfer of
immediately available funds to the accounts of each of the Sellers, the cash
purchase price for the Shares as set forth in Schedule A.

(c) Each of the Sellers will deliver to the Company a stock certificate
representing the Shares, accompanied by medallion guaranteed stock powers duly
executed in blank. Upon receipt of the Shares, the Company shall retire all of
the Shares.

1.2 Closing. The closing for the purchase of the Shares (the "Closing") shall
take place on September 25, 2007 (the "Closing Date") at the offices of Morgan,
Lewis & Bockius LLP, 101 Park Avenue, New York, New York, and the Closing shall
be effective as of 12:00 P.M. on the Closing Date.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to each of the Sellers as follows:

2.1 Organization, Standing and Power. The Company is duly organized, validly
existing and in good standing under the laws of the State of New York, and has
all requisite power and authority to execute and deliver this Agreement and to
perform its obligations hereby and the execution and delivery of this Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.

2.2 Consents and Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, is required by or with respect to the Company in connection with the
execution and delivery of this Agreement by the Company or the consummation by
it of the transactions contemplated hereby.

2.3 No Conflict. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, conflict with or
result in a breach or violation of, or a default under, (a) the Company's
organizational documents or (b) any contract, agreement or instrument by which
the Company or any of the Company's properties is bound or any judgment, order,
decree, statute, rule, regulation or other law to which the Company or its
properties or assets is subject.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers represents and warrant to the Company as follows:

3.1 Organization, Standing and Power. Fleming I is duly organized, validly
existing and in good standing under the laws of the State of Delaware. Fleming
II is duly organized, validly existing and in good standing under the laws of
Bermuda. Each of the Sellers has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations hereby and the
execution and delivery of this Agreement constitutes a legal, valid and binding
obligation of each of the Sellers, enforceable against each of the Sellers in
accordance with its terms

3.2 Ownership of Shares. Each Seller is the sole record and beneficial owner of
their respective Shares and sole owner of all interests in the Shares. When paid
for in accordance with the terms of this Agreement, the Shares will be
transferred to the Company free of any liens, claims, restrictions, security
interests or encumbrances, except for restrictions on transfer provided for
under the Securities Act.

3.3 Consents and Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, is required by or with respect to the Sellers in connection with the
execution and delivery of this Agreement by each of the Sellers or the
consummation by them of the transactions contemplated hereby.

3.4 No Conflict. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, conflict with or
result in a breach or violation of, or a default under, (a) the Sellers'
organizational documents or (b) any contract, agreement or instrument by which
the Sellers or any of the Sellers' properties is bound or any judgment, order,
decree, statute, rule, regulation or other law to which the Sellers or their
respective properties or assets are subject.

ARTICLE IV

MISCELLANEOUS

4.1 Waiver, Amendment. No amendment of any provision of this Agreement shall be
valid unless such amendment is in writing and signed by each party hereto. No
waiver by any party hereto of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence. No waiver shall be valid unless such
waiver is in writing and signed by the party against whom such waiver is sought
to be enforced.

4.2 Assignability. Except as otherwise provided under this Agreement, neither
this Agreement nor any right, remedy, obligation or liability arising hereunder
or by reason hereof shall be assignable by any party hereto without the prior
written consent of the Sellers (in the event of an assignment by the Company).

4.3 Headings. The headings used in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

4.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of New York.

4.5 Consent to Jurisdiction and Service of Process. EACH PARTY HERETO CONSENTS
TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF NEW YORK IN THE STATE OF NEW YORK AND IRREVOCABLY AGREES THAT ALL
ACTIONS OR PROCEEDINGS RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY MAY BE LITIGATED IN SUCH COURTS. EACH PARTY HERETO ACCEPTS
FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF SUCH COURTS AND WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING.

4.6 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM
RELATING THERETO.

4.7 Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart to this Agreement.

4.8 Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, and permitted successors and assigns.

4.9 Entire Agreement; Third-Party Beneficiaries. This Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and thereof. Except as otherwise expressly provided in this Agreement, no
third-party beneficiaries are intended or shall be deemed to be created hereby.

4.10 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Agreement will be construed and enforced as if such provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by such provision or
its severance herefrom and (d) in lieu of such provision, there will be added
automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such provision as may be possible.

4.11 Specific Performance. Each of the parties to this Agreement agrees and
acknowledges that any breach by any party of its obligations under this
Agreement could not be adequately compensated for by damages. Accordingly, if
either of the parties breaches its obligations under this Agreement, the other
party shall be entitled, in addition to any other remedy that they may have, to
obtain enforcement of this Agreement by decree of specific performance.

4.12 Further Assurances. Each of the parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.

[Signature page follows.]

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.

FLEMING US DISCOVERY FUND III, L.P.

By: Fleming US Discovery Partners, L.P.,

its general partner

By: Fleming US Discovery, LLC,

its general partner

By: /s/ Robert L. Burr
Name:
Title:

FLEMING US DISCOVERY OFFSHORE FUND III, L.P.

By: Fleming US Discovery Partners, L.P.,

its general partner

By: Fleming US Discovery, LLC,

its general partner

By: /s/ Robert L. Burr
Name:
Title:

HUDSON TECHNOLOGIES, INC.


By: /s/ Brian F. Coleman
Name: Brian Coleman
Title: President



 

Schedule A

Sellers

Shares

Purchase Price

Payment Instructions

FLEMING FUND I

958,362

$1,073,365.00

FLEMING US DISCOVERY FUND III, L.P.

JPMorgan Chase Bank

New York, NY

ABA: 021-000021

Account Name: Fleming US Discovery Fund III

Account Number: 957-097786

FLEMING FUND II

153,685

$ 172,127.00

FLEMING US DISCOVERY OFFSHORE FUND III, L.P.

HSBC Bank USA, N.A.

452 Fifth Avenue

New York, NY 10018 USA

SWIFT Code: MRMD US33

Fedwire ABA: 021001088

Beneficiary Bank: Bank of Bermuda, Hamilton

Beneficiary Account No.: BBDABMHM

Final Beneficiary Account Name: Fleming US Discovery III

Final Beneficiary Account No.: 010-453397-561

